UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6993



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MILTON LEWIS, a/k/a Flash,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-96-79-BO, CA-00-353-5-BO)


Submitted:   November 29, 2001          Decided:    December 12, 2001


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Milton Lewis, Appellant Pro Se. Robert Edward Skiver, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Milton Lewis seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny Lewis’s motion for

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       United States v. Lewis, Nos. CR-

96-79-BO; CA-00-353-5-BO (E.D.N.C. Mar. 22, 2001).         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                             DISMISSED




                                   2